NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3548-16T2
MILDRED MOLINO and JOHN
DUNN, her husband, per quod,

        Plaintiffs-Appellants,

v.

TOWNSHIP OF SOUTH ORANGE;
ABC CORP., d/b/a TOWNSHIP OF
SOUTH ORANGE; TOWNSHIP OF SOUTH
ORANGE VILLAGE; DEF CORP, d/b/a
TOWNSHIP OF SOUTH ORANGE VILLAGE;
and SOUTH ORANGE PARKING AUTHORITY,

     Defendants-Respondents.
____________________________________

              Submitted May 9, 2018 – Decided July 12, 2018

              Before Judges Alvarez and Currier.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Docket No. L-
              7182-14.

              Blume, Forte, Fried, Zerres & Molinari,
              attorneys for appellants (Richard J.
              Villanova, on the brief).

              Piro, Zinna, Cifelli, Paris & Genitempo,
              LLC, attorneys for respondents (Richard A.
              Grodeck, of counsel; Kristen Jones, on the
              brief).

PER CURIAM
     Plaintiff Mildred Molino1 appeals from the April 13, 2017

order granting defendant South Orange Parking Authority's (SOPA)

motion for summary judgment.      After a review of the contentions

in light of the record and applicable principles of law, we affirm.

     On December 30, 2012, a day after a snowstorm, plaintiff and

her husband were walking in the Township of South Orange (the

Township) when she slipped and fell on an icy sidewalk adjacent

to a municipal parking lot.

     The municipal parking lot is owned by the Township and

operated by SOPA.     While SOPA operates and maintains the parking

lot, it contracts with the Township to provide snow and ice removal

of the lot and adjacent areas.         It is undisputed that it snowed

on December 29, 2012, the day before plaintiff's fall.          Records

produced   by   the   Township   during    discovery   reveal   Township

employees plowed, shoveled, and salted the parking lot, sidewalks,

and roadways from noon until midnight on December 29, and from

eight in the morning until noon on December 30.

     Plaintiff filed a complaint against the Township, SOPA, and

other defendants, alleging the Township and SOPA failed to properly

remove snow and ice causing plaintiff's injury.        The Township and



1
   Plaintiff John Dunn is Mildred's husband and as such alleges
per quod losses. We refer to Mildred and her husband singularly
as plaintiff.

                                   2                            A-3548-16T2
SOPA each filed motions for summary judgment, asserting a common

law public entity snow and ice removal immunity under Miehl v.

Darpino, 53 N.J. 49 (1968).          Plaintiff argued in turn that SOPA's

operation of a jitney service, which provides transportation for

Township residents to the train station, renders it a commercial

entity not entitled to public entity immunity.

      On July 22, 2016, the court granted the Township's motion

but denied SOPA's motion.           In a brief oral decision, the judge

found "an issue of fact here with regard to . . . the issues

involving the jitney and whether in fact they are a commercial

enterprise or not."       SOPA's motion for reconsideration was denied.

     After the parties were assigned to a different judge for

trial, they requested the judge consider a "renewed" summary

judgment motion on "the issue of whether or not the snow and ice

removal immunity applies to the [SOPA]."           After oral argument, the

judge granted SOPA's renewed motion and found the issue of SOPA

running    a    jitney   service    for   the   benefit   of   the   Township's

residents bore no relation to whether SOPA was a public entity

entitled to immunities.            The court reasoned, "the fact that a

public entity has surplus funds does not turn it into a for profit

entity."       The issue to be determined was whether SOPA was acting

as a public entity and the judge found that it was.              On April 13,

2017, summary judgment was granted to SOPA.

                                          3                            A-3548-16T2
     Plaintiff     appeals,    arguing     the    court    erred   in    granting

summary judgment because SOPA was engaged in a revenue generating

commercial     activity,      and    therefore,      is    not     entitled      to

governmental snow and ice removal immunity.               We disagree.

     We review orders granting summary judgment de novo, applying

the same standard as the trial court.            Templo Fuente De Vida Corp.

v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189, 199

(2016).      Summary judgment must be granted "if the pleadings,

depositions, answers to interrogatories and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact challenged and that the moving party

is entitled to a judgment or order as a matter of law."                  R. 4:46-

2(c); see also Brill v. Guardian Life Ins. Co. of Am., 142 N.J.
520, 528-29 (1995).        To defeat summary judgment, the non-moving

party must bring forth "evidence that creates a 'genuine issue as

to any material fact challenged.'" Brill, 142 N.J. at 529 (quoting

R. 4:46-2).

     In Miehl v. Darpino, 53 N.J. 49 (1968), our Supreme Court

established common law immunity for snow and ice removal activities

on streets performed by a public entity.            The Court reasoned such

immunity     was   appropriate      because   "[t]he      public    is   greatly

benefited even by snow removal which does not attain the acme of

perfection of 'broom swept' streets.               Relief from fallen snow

                                       4                                 A-3548-16T2
which does not eliminate all danger of accident is better than

none."    Id. at 54.

     It is undisputed that the area where plaintiff fell is

operated and maintained by SOPA — the public entity charged with

operating eleven municipal parking lots and a jitney service,

which provides residents transportation to the train station.            As

a public entity, SOPA would normally enjoy immunity from liability

for the injuries plaintiff sustained when she slipped on ice and

fell on the sidewalk adjacent to a municipal parking lot.              See

ibid.

     Plaintiff argues, however, that our decisions in Rossi v.

Borough of Haddonfield, 297 N.J. Super. 494 (App. Div.), aff'd,

152 N.J. 43 (1997), and O'Connell v. N.J. Sports & Exposition

Auth., 337 N.J. Super. 122 (App. Div. 2001), serve to deprive SOPA

of the common law immunity because it was engaged in revenue

generating commercial activity.          We disagree.

     In   Rossi,   the   plaintiff   alleged    Haddonfield   negligently

maintained a municipal parking lot in a dangerous condition, which

caused her to fall and sustain serious injury. 297 N.J. Super.

at 496.   Plaintiff contended that because the municipality charged

a fee for the use of the lot, it was engaged in a commercial

enterprise and should be held to the same standards of liability

as a commercial property owner. Id. at 501-02. We further advised

                                     5                           A-3548-16T2
that a municipality could use revenue raised from the parking

meters and fees to defray the cost of its regulation.                Id. at 502.

We reversed the trial court's denial of Haddonfield's motion for

summary judgment.            Ibid.   Because the sole cause of the accident

was the icy conditions arising from the snowfall, Haddonfield was

immune from liability under Miehl and the common law snow and ice

removal immunity.            Id. at 499.

      In O'Connell, a plaintiff slipped and fell on snow and ice

that was not cleared from the seating area of a stadium.                 337 N.J.

Super. at 123.         While it was undisputed that the stadium was owned

by   the   New    Jersey       Sports   and    Exposition    Authority   (NJSEA),

plaintiff argued NJSEA was not entitled to common law snow and ice

removal immunities because NJSEA was engaged in profit-making and

revenue generating activities and was not serving a governmental

function at the time of plaintiff's fall.                   Id. at 124, 130.       We

disagreed,       and    in    affirming    summary   judgment,    stated     "while

[NJSEA's] sports and other events might produce revenues, the

NJSEA should be considered as performing governmental functions."

Id. at 130.

      Our decisions in Rossi and O'Connell do not support a finding

that SOPA is deprived of the common law snow and ice removal

immunity because it collects parking fees and operates a jitney

service.     As in O'Connell, SOPA was operating within its bounds

                                           6                               A-3548-16T2
as a public entity and used the revenue raised through the parking

fees and jitney service to defray the cost of its regulation.    The

raising of revenue to defray the cost of SOPA's regulation does

not amount to operating a commercial venture and, therefore, SOPA

is entitled to common law snow and ice removal immunity.    We are

satisfied there was sufficient credible evidence in the record to

support the grant of summary judgment.2

     Affirmed.




2
   We find the remainder of plaintiff's arguments lack sufficient
merit to warrant discussion in a written opinion.       R. 2:11-
3(e)(1)(E).

                                7                          A-3548-16T2